

116 S4468 IS: Investments in Rural Transit Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4468IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Smith (for herself, Mr. Rounds, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase the Federal share of operating costs for certain projects that receive grants under the Formula Grants to Rural Areas Program of the Federal Transit Administration.1.Short titleThis Act may be cited as the Investments in Rural Transit Act of 2020.2.Increased Federal share of operating costs for certain areasSection 5311(g)(2)(B) of title 49, United States Code, is amended—(1)in the subparagraph heading, by striking Exception and inserting Exceptions;(2)by striking A State and inserting the following:(i)States with nontaxable Indian lands or public domain landsSubject to clause (ii), a State; and(3)by adding at the end the following:(ii)Areas with particular needs(I)DefinitionIn this clause, the term area of persistent poverty means—(aa)any county in which not less than 20 percent of the population has lived in poverty during the most recent 30-year period, as measured by—(AA)the second and third most recent decennial censuses; and(BB)the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the Estimates are available; or(bb)any census tract with a poverty rate of not less than 20 percent, as measured by most recent 5-year data series available from the American Community Survey of the Bureau of the Census.(II)Increased Federal shareA grant made under this section for operating assistance to an operator of public transportation that serves an area that meets one or more of the criteria under subclause (III) shall be for 80 percent of the net operating costs of the project, as determined by the Secretary.(III)CriteriaThe criteria referred to in subclause (II) are that an area—(aa)is an area of persistent poverty;(bb)is a county in which not less than 25 percent of residents are age 65 or older, according to the most recent 5-year estimate of the American Community Survey of the Bureau of the Census;(cc)is a county that, or is a county that includes a site that—(AA)has been designated by the Secretary of Health and Human Services as a health professional shortage area under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)) on the basis of a primary care or mental health care shortage; and(BB)received a health professional shortage area score for the most recent program year, with respect to primary care or mental health care, that was not less than the lowest minimum score, as designated by the Secretary of Health and Human Services for that program year, necessary for the site to be eligible for the assignment of National Health Service Corps members providing primary care or mental health care, respectively, for fulfillment of obligated service under the National Health Service Corps Scholarship Program; or(dd)is a county with a population density of not more than 20 persons per square mile of land area, based on the most recent decennial census..